 TELEDYNEDENTAL PRODUCES CORP.Teledyne Dental Products Corp.andElectrical,Pro-duction, and'IndustrialWorkers Union,Local 118,InternationalUnion of Dolls,Toys, Playth&gs,Novelties and Allied Products of United States andCanada,AFL-CIO. Case 29-CA-3379April 30, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn October 26, 1973, Administrative Law JudgeIrvingM. Herman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, the General Counselfiled cross-exceptions with supporting brief, and theRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the AdministrativeLaw Judge's rulings, findings,' and conclusions tothe extent consistent herewith,2 and to adopt hisrecommended Order, as modified herein.We agree with the Administrative Law Judge in hisconclusion that Respondent violated Section 8(a)(1)through its plant manager's solicitation of grievanceswith promises of rectification. After initially refusingtomeet and bargain with the Union, the plantmanager,Opotow, had two meetings with theemployees which can only be viewed as unsuccessfulattempts to discern the causes for the employees'prounion sentiment. After the second attempt provedfruitless,Opotow had his secretary try to find outwhy the employees wanted a union. She succeeded inhaving the employees list their demands for presenta-tion to Opotow. She carved this list into Opotow'soffice and later returned to inform the employeesthat the demands had been "okayed," and for themto sign the list. The Administrative Law Judge foundand we agree that Opotow's secretary was acting asan agent of the Respondent in performing theseactivities. The following day the shop supervisor alsoinformed the employees that they had "got what[they] want" and implemented one of their demands.Shortly thereafter the employees told the unionThe Respondent has excepted to certaincredibilityfindings made bythe AdministrativeLaw JudgeIt is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandardDry WallProducts,Inc,91NLRB 544,enfd 188 F 2d363 (C A 3, 1951). Wehave carefullyexamined the record and find no basis for reversing his findings.210 NLRB No. 64435representativewho had beenin chargeof theirorganization that theywere no longer interested intheUnion because they had signedan agreementwith the employer and had "got what [they] wanted."The Administrative Law Judge found this to be aclear exampleof solicitationof grievances withpromise of satisfaction in violation of the Act and weagree.In passing upon the complaint's 8(a)(5) refusal-to-recognize and bargainallegation, the AdministrativeLaw Judge concludedthat a bargainingorder wouldnot be appropriate because,in his view,the Respon-dent's unlawful conduct had onlya minimal impacton the election machinery and did notmake "theholding of a fairelectionimpossible or unlikely." Hefurther felt that Respondent's conduct would "re-bound to the advantage of the Union" and that thenonfulfillmentof promises was not "calculated towin friends and influence voters." We disagree.3While it is true that the employees would wonder,and in fact, have questioned Respondent's failure toimplement, to date, the balanceof its agreement, it isnot unlikely that, in thecircumstancespresentedhere, the employees could view the Union as beingresponsible for Respondent's failure to deliver aspromised. Indeed,there is sometestimonyindicatingthat the onus for this may already have been placedon the Union. Thus, employee Clarence Whitetestified that he spoke to Ruth Rothman,an agent ofthe Respondent, concerning the fact that the employ-ees had not received the promised wage increase.According toWhite, Rothman indicated that theUnion had something to do with the delay and thenadded, but "its not over yet." Certainly, the Respon-dent has already indicateditswillingnessto complywith the employees' demands by the implementationof the coffeebreak policy and, at the same time, hasgiven the employees reason to believe that it isequally anxious to satisfy their other demands. Inessence, we are presented with a situation whereintheRespondent has deliberately embarked upon acourse of action designed to convince the employeesthat their demands will be met through direct dealingwithRespondent and that union representationcould in no way be advantageous to them. Obviouslysuch conduct must, of necessity, have a strongcoercive effect on the employees' freedom of choice,serving as it does toeliminate,by unlawful meansand tactics, the very reason for a union's existence.We can conceive of no more pernicious conduct than2Respondent's request for oral argument is hereby denied as the record,exceptions,and briefsadequatelypresent the issues and positions of theparties3Chairman Miller does not join his colleagues in their decision to issue abargaining order. He would adopt in their entirety the findings,conclusions,and recommended order of the Administrative Law Judge 436DECISIONSOF NATIONALLABORRELATIONS BOARDthat which is calculated to undermine the Union anddissipate itsmajority while refusing to bargain.4Neither is there any conduct which could constitute agreater impairment of employees' basic Section 7rights under our Act, especially since such conductby its very nature has a long-lasting, if not perma-nent,effect on the employees'freedom of choice inselecting or rejecting a bargaining representative.Accordingly, we find, contrary to the AdministrativeLaw Judge,that the issuance of a bargaining orderwould be both a necessary and proper remedy for theunlawfulconduct foundherein.Finally, the Respondent argues that the authoriza-tion cards are not valid in that the union representa-tive secured the employees'signatures on the basisthat they would only be used to secure an electionand for no other purpose. The Administrative LawJudge did not make a determination on the validityof the cards because it was unnecessary for thepurposes of his decision. However, in a footnote hedid allude to some evidence which suggested thatthere had been material misrepresentations as to thepurpose of the cards while they were being solicited.We have reviewed the evidence and find no justifica-tion for such a conclusion.InLevi Strauss& Co.,S we stated at footnote 7:The Board looks to substance rather than to form.It isnot the use or nonuse of certain key or"magic" words that is controlling, but whether ornot the totality of circumstances surrounding thecard solicitation is such as to add up to anassurance to the card signer that his card will beused for no purpose other than to help get anelection.We are satisfied that no such assurances were madeto the employees. While the testimony of the unionorganizerwho spoke with the employees at the timethat they signed the cards is somewhat confused,there is no indication of conduct which could be saidto have misled employees as to the purpose of thecards. Further, it is evident from the testimony of theemployees that an election was not stressed as thesole purpose for signing the cards. We thereforeconclude that the cards. signed by the employees arevalid and constitute a clear expression of their desireto have the Union serve as their representative, andthat, at the time the Union demanded recognitionand bargaining,itwas the designated representativeof a majority of the unit employees.In view of the foregoing and on the record as awhole, we find that by refusing to recognize andbargainwith the Union the Respondent violatedSection 8(a)(5) and (1) of the Act, and that thepoliciesof the Act will be effectuated by theimposition of a bargaining order as a remedy forsuch conduct.THE REMEDYWe have found in agreement with the Administra-tiveLaw Judge that the Respondent engaged inconduct violative of Section 8(a)(1) of the Act and,accordingly, we adopt his remedial recommendationsin that regard. However, we have found, contrary totheAdministrative Law Judge, that the Respondenthas engaged in certain unfair labor practices inviolation of Section 8(a)(5) and (1) of the Act. Wetherefore order that the Respondent cease and desisttherefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Upon the basis of the foregoing findings of factand upon the record as a whole, we make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7)of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employeesincluding shipping and receiving employees ofTeledyne Dental Products Corp., employed at itsplant, exclusive of office clerical employees, profes-sional employees,guards and all supervisors asdefined in the National Labor Relations Act, asamended, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section9(b) of the Act.4.Respondent has violated Section 8(a)(1) of theAct by soliciting the employees' grievances underly-ing their union activity, promising to redress suchgrievances, and granting a coffeebreak.5.By refusing to meet and bargain collectivelywith Electrical, Production and IndustrialWorkersUnion, Local 118,InternationalUnion of Dolls,Toys, Playthings, Novelties and Allied Products ofUnited States and Canada, AFL-CIO, as theexclusive collective-bargaining representative of itsemployees in the appropriate unit described above.with respect to rates of pay, wages, hours ofemployment and other terms and conditions ofemployment, Respondent has engaged and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(5) of the Act, and has thus interferedwith, restrained, and coerced employees in the4Texaco, Inc.,178 NLRB 434 (1969).5 172 NLRB 732 (1968). TELEDYNE DENTAL PRODUCTS CORP.exerciseof their rights guaranteed by Section 7 of theAct, and has thus engaged and isengagingin unfairlabor practices within the meaning of Section 8(a)(1)of the Act.6.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adoptsas itsOrder therecommended Order of the Administrative LawJudge, as herein modified, and orders that Respon-dent,Teledyne Dental Products Corp., Brooklyn,New York, its officers, agents, successors, andassigns,shalltake the action set forth in theAdministrative Law Judge's recommended Order, asso modified:1.Insert the following as paragraph 1(a) of theAdministrative Law Judge's recommended Order,relettering the remaining paragraphs accordingly:"(a)Refusing to bargain collectively with Electri-cal, Production and Industrial Workers Union, Local118, International Union of Dolls, Toys, Playthings,Novelties and Allied Products of United States andCanada, AFL-CIO, as the exclusive collective-bar-gaining representative of its employees in an appro-priate unit composed of `all production and mainte-nance employees including shipping and receivingemployees of Respondent, employed at its plant,exclusive of office clerical employees, professionalemployees, guards, and all supervisors as defined inSection 2(11) of the Act.' "2.Insert the following as paragraph 2(a) of theAdministrative Law Judge's recommended Order,relettering the remaining paragraphs accordingly:"(a)Upon request, recognize and bargain collec-tivelywithElectrical,Production and IndustrialWorkers Union, Local 118, International Union ofDolls, Toys, Playthings, Novelties and Allied Prod-ucts of United States and Canada, AFL-CIO, as theexclusive bargaining representative of its employeesin the aforesaid appropriate unit with respect to ratesof pay, wages, hours of employment, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned contract."3.Delete the last paragraph of the AdministrativeLaw Judge's recommended Order which begins "It isfurther ordered ...."4.Substitute the attached notice for that of theAdministrative Law Judge's.APPENDIX437NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTsolicitgrievances from ouremployees to discourage their interest in Electri-cal,Productionand IndustrialWorkers Union,Local 118, International Union of Dolls, Toys,Playthings,Novelties and Allied Products ofUnited States and Canada, AFL-CIO, or anyother labororganization.WE WILL NOTpromise wage increases, paidholidays, work breaks, or any other benefit to ouremployees to undermine their support for theabove-named Union, or any other labor organiza-tion.WE WILL NOT grant work breaks or any otherbenefit to our employees to undermine theirsupport for the above-named Union, or any otherlabor organization.WE WILL NOT in anyrelated manner interferewith,restrain,or coerce our employees in theexercise of their rights to engage in organizationalactivityor collective bargaining,or to refrainfrom such activities.WE WILL, upon request, recognize and bargainwith Electrical, Production and IndustrialWork-ersUnion, Local 118,InternationalUnion ofDolls,Toys,Playthings,Novelties and AlliedProducts of United States and Canada,AFL-CIO,as the exclusive collective-bargainingrepre-sentative of our employees in the appropriate unitcomposed of all production and maintenanceemployees including shipping and receiving em-ployeesofTeledyneDental Products Corp.,employed at its Brooklyn, New York, operation,exclusive of office clerical employees,professionalemployees,guards, and all supervisors as definedin the aforesaid Act, regarding their rates of pay,wages, hours of employment, and other terms andconditions of employment, and, if an understand-ing is reached, embody the same in a signedcontract.TELEDYNE DENTALPRODUCTS CORP.(Employer)DatedBy(Representative)(Title)This is anofficial notice and must notbe defacedby anyone.Thisnotice must remain posted for 60 consecutive 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,16Court Street, Fourth Floor,Brooklyn,NewYork11241,Telephone212-596-3535.DECISIONSTATEMENT OF THE CASEIRVINGM. HERMAN, Administrative Law Judge: Thiscase wastried before me on August 13, 1973,1 at Brooklyn,New York.The charge was filed May 3 by Electrical, Productionand IndustrialWorkers Union, Local 118, InternationalUnion of Dolls, Toys, Playthings, Novelties and AlliedProducts of United States and Canada, AFL-CIO (hereincalled the Union), and was served on Respondent the sameday. The complaint, issued June 20, alleges in substancethat Respondent violated Section 8(a)(l) of the NationalLabor Relations Act, as amended (29 U.S.C. Sec. 151,etseq.),herein called the Act, by interrogation, promises andgrants of benefit; and violated Section 8(a)(5) by refusingto recognize and bargain with the Union and dealingdirectly with its employees.Upon the entire record,2 including my observation of thewitnesses,and after due consideration of the briefs filed onbehalf of General Counsel and Respondent, I make thefollowing:FINDINGSAND CONCLUSIONSI.RESPONDENT'S BUSINESSIII.THE UNFAIR LABOR PRACTICESA.The Facts1.Organization of the employees; request tobargain and refusalOn April 5, Clarence White, a machine operator who hasworked for Respondent for about 8 years, told JohnAcevedo, an organizer for the Union, that Respondent'sproduction and maintenance employees would like to havea union represent them. The conversation occurred duringAcevedo's visittoH & S Tools Corporationin Brooklynwhose employees are represented by the Unionand whereWhite also works at night. In response to White's request,Acevedo gave White membership application and authori-zation cards for distribution to Respondent's employeesand set up an appointment to meet with them at 4:30 thenext afternoon in front of Respondent's plant. White didmeet with Acevedo at that time along with three otheremployees, Albert Thompson, Cephas Roberts, and DavidWashington. The fifth member of the stipulated bargainingunit,3Tony Flores, indicated he did not want the Unionand left. The others all filled out and signed the cards andreturned them to Acevedo .4The following Monday, April 9, Acevedo delivered thecards to the secretary-treasurer of the Union, GeorgeGoldman, who telegraphed Respondent the next morning,advising of the card signing and requesting a meeting at amutually convenient date for the purpose of negotiating acollective-bargaining agreement.On April 12 Goldmansent a letter to Respondent stating it had received noresponse and quoting the telegram. On April 13, RuthRothman, secretary to Harold Opotow, Respondent's plantmanager, telephoned Goldman to say that Opotow was outof town and would contact the Union upon his return thefollowing week. On April 20, Opotow wrote to GoldmanthatThe complaintalleges, the answer admits, and I find thatRespondent is a Delaware corporation, with headquartersin Chicago,maintainingan office and place of business at933 Stanley Avenue, Brooklyn, New York, where it isengagedin the manufacture, sale, and distribution ofdental materials and related products; that during the yearimmediately preceding the complaint over $50,000 worthof its products were shipped directly to States outside ofNew York; and that Respondent at all material times hasbeen an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe complaintalleges, the answer admits, and I find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act....we have a good faith doubt that you represent amajority of our employees and as a resultwe are unableto comply with your request.However, should you bedesignatedby our employeesas their collectivebargaining agent at anelectionproperly held under theauspicesof the National LaborRelationsBoard, the appropriate Company representa-tive will, of course, be available.2.Union's additional contacts with theemployees; Respondent's countereffortsMeanwhile, on April 13, Goldman and Acevedo met at arestaurant with the employees to ascertain their desires forpurposes of the negotiations. These amounted to a $6weekly raise every 6 months, two coffeebreaks a day, andan extra holiday, Good Friday.5A few days later, shortly after April 16, Opotow, having1All dates are in 1973.office clerical employees,professional employees,guards, and all supervi-2The transcript of testimony was corrected in the interest of clarifyingsors as defined in Sec. 2(11) of the Act.the record.4White neglected to note the date and sex on his card,and Acevedo3All production and maintenance employees including shipping andrepaired these omissions in White's presencereceiving employees of Respondent,employed at its plant, exclusive of5Good Friday this year came on April 20. TELEDYNE DENTAL PRODUCTS CORP.learnedof the union activity, admittedly "called the mentogetherbefore work to ask them what prompted them togo into this, to go into the union." According to Opotow,he received"no specificanswers."However, the combinedcredibletestimonyindicatesthat Roberts responded wi4i,"Why not?" followed by either his or Washington'sassertionthat they wouldgetmore benefitsthrough aunion,to which Opotow replied by noting benefits theywerealready receiving and adding that his door was alwaysopenfor thediscussionof any problems they might have.After work on the afternoon of April 23, Acevedo metagain with the men andasked if they wanted to go onstrike.They answered affirmatively. But the followingmorning they decided notto strike at that time becauseOpotow, the only one who couldgranttheir demands, wasabsent.Opotow appeared later that day, however, andcalled another meeting ofthe employees. He told them hewas glad theyhad not struckand againadmittedly asked"if there wasanything special, any special reason for theiractivity."No one answered, and Opotow reminded themthat his officewas always open so they could talk with him"should they have problems or should there be anythingthat can be changed."Shortly after the men returned to work, Mrs. Rothmanenteredthe powder room where they were working and,accordingtoWhite, asked him to list on a slip of paper,whichshe handed him, the benefits that the men wantedand bringit to Opotow. White thereupon consulted withthe men andfilled out the papers He then took it to theoffice andheaded for Opotow's room but Rothman calledhim over toher desk and had him read off what he hadwrittenwhich she typed on another paper. She then tookthe papersintoOpotow's room, saying they had to getapproval from headquarters in Chicago. White returned tothe powder room, and a few minutes later Rothmanreappeared, said "they okayed the paper," and gave Whitehis handwrittenslip and asked him to havethe men sign it.He thereuponobtained Roberts'signatureand signed ithimself.?He then took it back to the office and returned itto Rothman.Rothman's account of the episode was as follows: Shehad learnedthat a plan to strike had been canceled, and,findingherself in the powder room in the course of one ofher constantregular trips through the factory 8 and in viewof her friendly relationship with the men,9 she asked Whitewhatthe problem was and whether there was anything shecould do. Since his reply was "very unclear," she suggestedhe speakto the men and write down exactly what wasbothering them.10 She testified that Opotow had not toldher to do this but that she acted entirely "on [her] own,"although admittedly it was not part of her duties to let9 AlthoughWhite's testimony, like that of Roberts and Washington(Thompson had apparently quit Respondent'semployby this time),indicates that the benefits so listed included a $6 weekly raise and twocoffeebreaksa day,the list itself states instead a 6-cent-an-hour raise andonly a morning coffeebreak.Thesediscrepancies,in my view,do not affectthe outcome of the case.7Washington chose not to sign it because,in hiswords, "it didn't lookofficial."9The powder room has but one entrance and cannot be traversedRothmancouldnot recall any particular reason for her presence there.White testified she came"especially to[him] at that time.9 They come to her with personal problems concerning which she gives439Opotow know what was bothering the men. She then tookthe paper that White gave her and showedit toOpotow.iiOn directexaminationshe stated that Opotow "didn't sayanything about it" onseeing thepaper but "just receivedit," and that she did not tellthe men whetheror not theirdemands would be granted. On cross, she testified:Q.After you gave the paper that Clarence Whitehad drawn up to Mr. Opotow what happened to thepaper?A.He gave it back to me.Q.Mr. Opotow?A.Yes.Q.What did he say if anything?A.He couldn't do anything about it.JUDGE HERMAN: He told you that?THE WITNESS: No, he didn't do anything about it.He just gave it backto me at that time.JUDGE HERMAN: What did you mean "couldn't doanything about it"?THE WITNESS: Just looked at it and gave it back tome.JUDGE HERMAN: What did you mean by "couldn't"?THE WITNESS:I assume thathe couldn't do anythingabout it.She then put the paper into her file tray where it remaineduntil the day of the instant hearing, giving White a copy athis request in the interim.12Opotow's testimony as to this event on direct examina-tionwas that Rothman brought the list in and said shethought he would be interestedin seeingit; that he lookedat it but "had no interest in it at the time" but that he diddiscuss it with his supervisor in Chicago who told him"there was absolutely nothing to do about it at this time";and that he did not say anything to Rothman as to whetherhe approved or disapproved of the requests. On cross, hetestified that after reading the demands he told Rothman"there was nothing that [he] could do about this," and thathe gave the list back to her. He also testified, however, thatin his discussion with Chicago ("probably the same day")he "read . . . off" the demands, and the following colloquyensued:Q.You said that you read them off. Did you readthem off?A. I may not have read them off. I might have justrelated them.Q.You said you read them off. Did you have acopy of the demands in your hand at that time whenyou read them off?A. It is possible.sympathy,advice,or other aid In addition to her purely secretarial duties,she processes orders,makes out shipping papers, occasionally contactingChicago inconnection with shipping problems,sends out purchase orders,and does the billing10She testified on cross that she could"usually understand" what themen say to heru Herdirect examination failed to mention her asking the men to signthe paper On cross,she acknowledged making that request because thesignatures would make her "more sure" that these were the things the men"werereally.concerned about."12She denied saying anything to White about having to clear the matterwithChicago 440A.No. After I saw themIno longer requestedthem.Q.But you read them off to Chicago?A. It is possible.The next day the foreman told the men they had "gotwhat [they] want" and to start takinga regular 10-minutebreak,13 and within the next few days the men toldGoldman that they "didn't want theunionany more,"saying they had signedan agreementwith the employerand "got what [they ] wanted." 14But when they did not receive the raise they haddemanded and mentioned it to Rothman she said, as Whitetestified,"it'snot over yet." Theraisewasnot given,however.15B.Concluding Findings1.8(axl) conductAs appears above, upon learning of the employees'interest in the Union, Manager Opotow convoked the menfor the express purpose of ascertaining"what promptedthem to go into this, to go into this union."Although hereceived no specific answer at that time he was informedthat the men anticipated improved working conditionsgenerally through the Union. In response he indicated thebenefits they were already receiving and suggested contin-ued improvements through his "open door" policy.A few days later, immediately after being informed thatthe men had refrained from a contemplated strike,he againcalled them together and asked if there were"specialreasons"underlying their union activity.Receiving nomore enlightenmentthan on thefirst occasion,he againreminded them of his open door for the discussion of"problems or should there be anything that can bechanged."Almost immediately thereafter the men were visited,while working in the powder room, by Mrs. Rothman whohanded White a slip of paper and asked him to list theitemsthe men wanted and to bring it to Opotow.16 WhenWhite brought the list to the office Rothman interceptedhim and took the list into Opotow's room herself. I creditWhite's statement that Rothman told him at the time thatitwas necessary to get approval from company headquar-ters inChicago.Again, I rely not only on my overallsatisfactionwithWhite's credibility in conflicts with13Prior to this, accordingto the men, they wouldoccasionally"slip out"for coffee or the like or be allowedto do so bythe foreman as workpermitted.The foreman was not called to testify.Opotow testified:Well, the men always had freedom to have coffee or milk or soda orwhatever at anytimeIn fact,I frequently would ask someone to go out and get somethingformyself,and tell them if there is anything they like to get it too.This wasa policywe had.Itwas never a formal policy,but therewas no restriction.He added that the regularization of the break was instituted for "efficiencyof operation"and was not directed against the Union.14Although White placed this at'Is ]bout the 23rd of April,"itoccurredafter themen were given the coffee break, which came on the 25th.15The holiday,Good Friday,had already passed.16 1 discredit Rothman's testimony that her presence in the powder roomDECISIONSOF NATIONALLABOR RELATIONS BOARDDid youaskMrs.Rothman for the demands?Rothman butalso on thefact that Opotow diddiscuss thesituation with his superiors in Chicagothat day.I similarlycreditWhite's testimony thatRothman returned to thepowder roomafter bringing the papertoOpotow andreportedthat the demands had been approved. It is hardlylikely that anythingless than such an indication wouldhave producedthe men's defectionfrom the Union whichtheyannouncedtoGoldmanwithin the next few days.Moreover, such astatement from Rothman would havebeen quite consistent with the foreman's statement thefollowing daythat the men had "got what[they]want,"accompanied by the actualgrant of the coffeebreak.17Opotow's explanation that the coffeebreak was merelythe regularizationof a priorpractice does not ringtrue. Atmost,as he testified, the priorpractice was for one man togo out andget drinks for the others,not for the men as agroup totake a break.A measure of thevalidity ofOpotow's explanation appears inhis hyperbolicstatementthatRespondent had been allowing breaks"at any time... [without] restriction."No less flimsy,in the entirecongeries of events, is Opotow's assertion that the changewas institutednot todiscourage the men's interest in theUnion but for "efficiencyof operation,"suddenly, after 8years.18In sum,the record revealsOpotow's repeated efforts toascertainthe specificreasons for the employees' unionleaningsby solicitingthose reasons from the employees.Such solicitationof itself,on thepart of "an employer whohas not previously had a practiceof soliciting employeegrievances or complaints,"carries with it a "compellinginference"of a promiseto rectifythe cause of thedissatisfaction.RelianceElectric Company,191 NLRB 44,enfd. 457 F.2d 503 (C.A. 6, 1972);cf.AssociatedMills, Inc.,190NLRB 113. Thisinferencederives addedstrengthwhere,as here,the employeralso invites the employees tocome to him"should there be anythingthat can bechanged."19Here,moreover,it is unnecessary to rely on the inferencealone in view of the foreman's announcement of thecoffeebreakwith the statement that the men had "got what[they]want" the very dayfollowing receipt of theemployees'demands.Hence,whether or not Rothman's activitiesare attributa-ble toRespondent,its other conduct suffices to establish apurpose todefeat theUnion's organizationalcampaign bysolicitingthe employee's grievances,promisingto correctthem, and actuallyredressing one, the coffeebreak, all inat that time was routine.She was unable to recall any specific reason forbeing there and she could not have been en route to any other part of theplant because the powder room had only one door.More credible wasWhite's testimony that she came"especially to [him r'since the proximity ofthis event to Opotow's second attempt to ferret out the employee's aimspoints to a continuation of Opotow's effort.Iwas not favorably impressedgenerallywithRothman'smanner on the stand and, as noted below,observed other objective signs of lack of veracity.17Thetestimony as to the foreman's statement was undemed, theforeman not having been called to testify.Cf. K iM MachineCompany,Inc.,162 NLRB 83,96.isWhen asked,near the conclusion of his testimony, why it took 8 yearsso to improve efficiency,Opotow's answer was, "I have no answer to that."19 In the past, Opotow had met with the employees"on occasion" to"talk about the business"or "discuss the problems that may be related tothe Company."But there was no evidence of such meetings to considerredressing grievances or to "change"working conditions. TELEDYNE DENTAL PRODUCTS CORP.441violation of Section 8(axl). However,I find that Respon-dent was responsible for Rothman's conduct in addition,and that such conduct, in conjunction with Opotow's,constitutes further evidence of the violations found above.As already indicated (fn. 16,supra ),Rothman's initialinvolvement followed so closely upon Opotow's secondfutileattempt to ascertain the employees'aims as tosuggest a third attempt by means of capitalizing onRothman's personal relationship with themen.Thesurrounding circumstances tend to confirm this and, at thevery least, Opotow's conduct in this connection providesample basis for the employees to have regarded Rothmanas Respondent's agent in this affair.Notwithstanding whatever personal relationship existedbetween her and the men and despite her nonsupervisorystatus,the fact is that Rothman occupied a position ofconfidentiality in the front office and that her dutiesincluded the transmission of messages to the men fromtime to time. Furthermore, her intercession in conveyingthe men's demands to Opotow certainly gave them reasonto believe that she was acting for management in thisregard,20 and since Opotow adopted her conduct to theextent of receiving the demands, and discussing them withChicago, and took no steps to disabuse the employees ofthe impression that Rothman's actions were on manage-ment's behalf, Respondent must be deemed responsibletherefor. Cf.Tred-Air of California, Inc.,193 NLRB 672,673; see alsoSky Wolf Sales d/b/a Pacific Industries of SanJose,189 NLRB 933, 939.The self-serving denials by Opotow and Rothman of allmisconduct related to Rothman's activity are discreditedbecause of the numerous contradictions and inconsisten-cies that mark their testimonyaswell as thevirtuallyinherently incredible nature of some of the testimony 21Thus, Rothman testified on direct examination that whenshe showed Opotow the paper containing the demands he"didn't say anything about it" but "just received it." Oncross, in response to the question of what Opotow had said,she testified, "He couldn't do anything about it," but whenasked again whether he had told her that, she responded inthe negative, adding that "he didn't do anything about it"but "just gave it back to [her]," and she "assumed that hecouldn't do anything about it." Opotow's direct testimony,likeRothman's, was that he did not comment on thedemands when Rothman presented them to him. But hetestified on cross, contrary to Rothman's testimony, that hetold her "therewas nothingthat [he] could do about this."His direct testimony also paralleled Rothman's in respectto his returning the list to her after reading it. On cross,however, he testified that he "read ... off" the demandsto his Chicago superiors, and, when pressed as to theinconsistency, qualified the statement by saying he "maynot have read them off" but "might have just relatedthem," but that it "[was] possible" that he did read them20There was neither evidence nor a contention that Rothman had everpreviously undertaken,in the course of her fnendly courtesies,to correctany complaints concerning working conditions.21 Illustrative of the latter was the explanation for Rothman's retentionof the signed demands while honoring White's request for a copy,to wit,that she could just as easily have kept the copy for herself,that she"automatically"keeps the original of a paper in the files and dispensescopies. But this fails to explain at all why she found it necessary to keep anyoff.And of particularsignificance underlying this entirephaseof thecase was the extentto which hisconversationwith Chicago belied hisinitialtestimonythat he "had nointerest" in the demandswhen he received them fromRothman.2.8(aX5) conductEven assuming the Union possessed a majority of validcards at the time of the bargaining demand 22 currentBoard doctrine precludes the finding of a violation inRespondent'srefusalof recognition unless its conductrendered the holding of a fair election impossible orunlikely.Green Briar Nursing Home,Inc.,201 NLRB 503;R & M ElectricSupply Co.,200 NLRBNo. 59. I can makeno such finding on the facts of this case.The sole benefitactually conferred upon the employees here was thecoffeebreak,and I think the failure to grant the wage raiseand the indication of a similar fate in respect to the holidayare more likely to redound to the advantage of the Unionthan of Respondent.The nonfulfillment of promises is notcalculated to win friends and influence voters.23Hence Iregard Respondent's 8(axl) conduct as having at most a"minimal impact on the election machinery."N.LRB. v.Gissel PackingCo.,395 U.S. 575,615 (1%9).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.Respondent has violated Section 8(a)(l) of the Actby soliciting the employees' grievances underlying theirunion activity, promising to redress such grievances, andgrantinga coffeebreak.4.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.5.Respondent did not violate the Act by its refusal torecognizethe Union without an election.REMEDYIn order to remedy the unfair labor practices foundherein my recommended Order will require Respondent tocease and desist therefrom and from infringing upon theSection 7 rights of its employees in any relatedmanner.Moreover, in order to effectuate the policies of the Act, myrecommended Order will require Respondent to post theusual notices.Upon the foregoing findings of fact and conclusions oflaw, and the entire record herein, and pursuant to Section10(c)of the Act, I hereby recommend the following:record whateverof what she and Respondent urged was a purely gratuitousacton her part undertakenonly asa fnendly gesture of a personalcharacter.22Although the evidence suggests the possibility of material misrepre-sentations as to purpose in the solicitation of the cards,no such issue istendered by Respondent's brief.23The employees'cooperation in the prosecution of the instant cantends to support this view. 442DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER 24Respondent, Teledyne Dental Products Corp., its offi-cers,agents,successors, and assigns, shall:1.Cease and desist from:(a) Soliciting grievances from its employees to discourageinterestin Electrical, Production and IndustrialWorkersUnion, Local 118, International Union of Dolls, Toys,Playthings, Novelties and Allied Products of United Statesand Canada, AFL-CIO, or any other labor organization.(b) Promisingwage increases, paid holidays, workbreaks,or any other benefit to its employees to undermine theirsupport for the above-named Union or any other labororganization.(c)Granting workbreaks or any other benefit to itsemployees to undermine their support for the above-named Union or any other labor organization.(d) In any related manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteedby Section 7 of the National Labor RelationsAct.24 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelationsBoard,the findings,conclusions,and recommended Orderherein shall,as provided in Sec.102.48of theRules and Regulations, be adopted by the Boardand becomeits findings,conclusions,and Order, andallobjections thereto shall bedeemed waivedfor all purposes.2.Take thefollowing affirmative action necessary toeffectuate the policies of the Act:(a) Post at its place of business in Brooklyn,New York,copiesof the attached notice marked"Appendix." 25Copies of said notice, on forms provided by the RegionalDirector ofRegion 29, after being duly signed byRespondent's authorized representative, shall be posted bythe Respondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter,in conspicu-ous places,including all places where notices to employeesare customarily posted.Reasonable steps shall be taken bythe Respondent to ensure that the notices are not altered,defaced, or covered by any othermaterial.(b)Notify theRegional Director,in writing,within 20days from the date of this Order,what steps Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.25 In the event that the Board's Order isenforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board"shall read"Posted Pursuantto a Judgment of the United States Courtof Appeals Enforcing an Order ofthe National LaborRelations Board."